Citation Nr: 9925857	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include fungus of the hands and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the No. Little Rock, Arkansas, Regional 
Office (RO), which, in pertinent part, denied service 
connection for a skin disorder, to include fungus of the 
hands and lower extremities.  The veteran perfected a timely 
appeal to that decision.

By a rating action dated in October 1998, the RO, in 
pertinent part, denied service connection for residuals of a 
lumbar spine injury and a right shoulder disorder.  The RO 
also confirmed the schedular 30 percent evaluation in effect 
for severe residuals of a shell fragment wound of the left 
shoulder.  These issues are not, however, procedurally 
developed for appellate purposes, and are not properly before 
the Board at this time.

REMAND

A review of the service medical records shows that the 
separation examination report is not on file.  During the 
June 1997 VA examination the veteran indicated that he had 
received treatment at a VA medical facility for his skin 
problems, most recently in 1991.  The Board is of the opinion 
that these records should be obtained.

Received in February 1998 were VA outpatient records covering 
a period from 1987 to 1990, which show treatment for a skin 
disorder.  It is unclear as to whether the RO has had the 
opportunity to review these records in conjunction with the 
current claim.

The veteran maintains that he contracted a skin disorder 
involving the hands, feet, and groin while in Vietnam.  He 
has indicated that medical problems were not always recorded 
by medical personnel especially in combat.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his skin disorder covering 
the period following his release from 
active duty to the present.  The RO 
should obtain all records which are not 
on file.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the separation examination.

3.  The RO should request copies of all 
treatment records from the VA medical 
facility in Fayetteville, covering the 
period from November 1990 to the present. 

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of the 
VA outpatient records and 38 U.S.C.A. 
§ 1154(b) (West 1991).  

Thereafter, if the benefit sought remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











